12/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0153


                                      DA 21-0153
                                   _________________

IN RE THE MARRIAGE OF:

CHRISTOPHER J. WEIGAND,

             Petitioner and Appellee,
                                                                  ORDER
      and

BRYTANY ANNE CATTANEO,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 15 2021